Wright, J.,
concurring in judgment only. Although I agree with the reversal of the judgment of the court of appeals, I disagree with the majority’s continued use of a conjunctive test, which this court expressly adopted in Gerijo, Inc. v. Fairfield (1994), 70 Ohio St.3d 223, 638 N.E.2d 533, syllabus. In adopting and *589following the conjunctive test, this court has drifted away from the specific constitutional provisions that govern zoning ordinances and has abandoned the proper constitutional principles, as announced by the United States Supreme Court. As discussed below, requiring any party who challenges the constitutionality of a zoning ordinance to prove, beyond fair debate, both that the ordinance deprives him of an economically viable use and that it fails to advance a legitimate governmental interest effectively strips individuals of rights guaranteed by the United States Constitution.
A party who challenges the constitutionality of a municipal zoning ordinance normally asserts that the ordinance violates the Due Process Clause of the Fourteenth Amendment and/or the Takings Clause of the Fifth Amendment, applicable to states and their political subdivisions through the Fourteenth Amendment. However, today’s opinion, like our other recent cases concerning the constitutionality of zoning laws, does not identify the specific constitutional provision(s) that it is interpreting. As such, I will articulate the proper constitutional analysis under both provisions.
In applying the Takings Clause, the United States Supreme Court has adopted a disjunctive test, which provides individuals with greater protections from governmental interferences with their property than the majority’s conjunctive test. A zoning ordinance effects a taking of property without just compensation in contravention of the Fifth and Fourteenth Amendments if it “ ‘does not substantially advance legitimate state interests or denies an owner economically viable use of his land.’ ” (Emphasis omitted in part.) Lucas v. South Carolina Coastal Council (1992), 505 U.S. -, -, 112 S.Ct. 2886, 2894, 120 L.Ed.2d 798, 813 (quoting Agins v. Tiburon [1980], 447 U.S. 255, 260, 100 S.Ct. 2138, 2141, 65 L.Ed.2d 106, 112).
With regard to the Due Process Clause of the Fourteenth Amendment, the United States Supreme Court has held that a zoning ordinance deprives an owner of his property without due process of law if it is “clearly arbitrary and unreasonable, having no substantial relation to the public health, safety, morals, or general welfare.” Euclid v. Ambler Realty Co. (1926), 272 U.S. 365, 395, 47 S.Ct. 114, 121, 71 L.Ed. 303, 314; see, also, Nectow v. Cambridge (1928), 277 U.S. 183, 187-188, 48 S.Ct. 447, 448, 72 L.Ed. 842, 844. As is readily apparent, an unreasonable ordinance that fails to advance a legitimate governmental interest violates the Due Process Clause, as interpreted in Euclid, but is deemed constitutional under the majority’s conjunctive test, unless the ordinance also deprives the owner of all economically viable use of the property.
Although states may afford individuals greater rights than those afforded under the federal Constitution, states cannot deprive individuals of rights that are guaranteed by the federal Constitution. Because the majority’s conjunctive test *590does not provide individuals with the full protections afforded by the federal Constitution, it is, itself, unconstitutional. When reviewing the constitutionality of zoning ordinances, this court should abandon the conjunctive test and follow the proper legal standards under the Takings Clause and/or the Due Process Clause, as articulated by the United States Supreme Court.
Pfeifer, J., dissenting. While I agree with Justice Wright’s conclusion that a disjunctive test should be applied when evaluating the constitutionality of zoning regulations, the findings of fact and conclusions of law of the trial court should remain undisturbed.
The trial court found that the zoning scheme was unconstitutional because it was arbitrary, confiscatory, unreasonable and did not bear a substantial relationship to the public health, safety, morals and general welfare. As its rationale for its zoning plan, the city claims that there is a need for a transitional buffer between residential and commercial properties. Using the property for low-density townhouses does little to further the city’s objectives. The city’s proposed use of the property is purely residential. A scheme which gradually shifts the use of property from commercial to residential would achieve a result consistent with the city’s rationale, and was precisely the remedy crafted by the trial court. I accordingly dissent.